1 N.Y.3d 608 (2004)
THOMAS E. O'BRIEN et al., Respondents,
v.
TOWN OF HUNTINGTON et al., Appellants.
BOARD OF TRUSTEES OF THE TOWN OF HUNTINGTON, Nonparty Appellant. (Action No. 1.)
THURSTON K. WHITSON et al., Respondents,
v.
TOWN OF HUNTINGTON et al., Appellants.
BOARD OF TRUSTEES OF THE TOWN OF HUNTINGTON, Nonparty Appellant. (Action No. 2.)
RUTH TERRY et al., Respondents,
v.
TOWN OF HUNTINGTON et al., Appellants.
BOARD OF TRUSTEES OF THE TOWN OF HUNTINGTON, Nonparty Appellant. (Action No. 3.)
ROYCE W. TABOR et al., Respondents,
v.
TOWN OF HUNTINGTON et al., Appellants.
BOARD OF TRUSTEES OF THE TOWN OF HUNTINGTON, Nonparty Appellant. (Action No. 4.)
MARGARET LOCKHART et al., Respondents,
v.
TOWN OF HUNTINGTON et al., Appellants.
BOARD OF TRUSTEES OF THE TOWN OF HUNTINGTON, Nonparty Appellant. (Action No. 5.)
ROBERT D. DEASY et al., Respondents,
v.
TOWN OF HUNTINGTON et al., Appellants.
BOARD OF TRUSTEES OF THE TOWN OF HUNTINGTON, Nonparty Appellant. (Action No. 6.) *609 
ROBERT D. DEASY et al., Respondents,
v.
BROAD HOLLOW ESTATES, INC., Appellant.
BOARD OF TRUSTEES OF THE TOWN OF HUNTINGTON, Nonparty Appellant. (Action No. 7.)
Court of Appeals of the State of New York.
Submitted December 15, 2003.
Decided February 12, 2004.
Motion for leave to appeal dismissed upon the ground that the order sought to be appealed from does not finally determine the actions within the meaning of the Constitution and is not an order of the type provided for in CPLR 5602 (a) (2).